      Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 1 of 14




                                     CAUSE NO. CV21-04-0136

 SAMUEL ESPINAL OSMAR                                 §               IN THE DISTRICT COURT OF
   Plaintiff,                                         §
                                                      §
 v.                                                   §                 WALLER COUNTY, TEXAS
                                                      §
 4-2 MANUFACTURING TEXAS,                         LLC §
 D/B/A EAST TEXAS PRECAST                             §
    Defendant.                                        §                  506TH JUDICIAL DISTRICT


                    DEFENDANT MI-JACK PRODUCTS, INC.’S
        SPECIAL EXCEPTIONS TO PLAINTIFF’S SECOND AMENDED PETITION


         Defendant Mi-Jack Products, Inc. (“Mi-Jack”) files these special exceptions and would

show the Court as follows:

                                             I.      Introduction

         Plaintiff has failed to plead all elements of his claims and has failed to plead facts in support

of his claims. Under Texas pleading standards, plaintiffs must allege facts, not just the legal

elements of their claims. Instead of pleading facts, Plaintiff recites only conclusory, legal

boilerplate language to set out – partially – his claims of negligence and strict liability against Mi-

Jack.

                                       II.        Factual Background

         According to his Second Amended Petition, on April 23, 2019, Plaintiff was on a worksite

for 4-S Manufacturing Texas, LLC when the crane operator was using a crane that was “procured,

maintained and/or manufactured by” Mi-Jack to place a bar on top of a commercial truck. Plaintiff

alleges the chain on the crane snapped causing the bar to fall and hit Plaintiff thereby causing him

injuries. Second Am. Pet. at ¶ 7.


                                                                                              EXHIBIT
                                                                                                             exhibitsticker.com




                                                                                                   7
    Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 2 of 14




                                 III.    Argument and Authorities

       A. Texas law requires that Plaintiff plead all elements of his claims and facts in
          support thereof.

       Plaintiff’s Second Amended Petition fails to meet pleading standards under Texas law.

Pleadings must be detailed enough to allow an opposing party to determine the basic issues in the

case and what evidence will be relevant. See e.g., Horizon/CMS Healthcare Corp. v. Auld, 34

S.W.3d 887, 896 (Tex. 2000). Special exceptions eliminate non-viable causes of action and force

re-pleading of claims too vague to allow the preparation of a defense. See TEX. R. CIV. P. 91.

       A party must plead not only every element of a claim but facts in support of each element

as well. See Horizon, 34 S.W.3d at 897-898; see also Neff v. Brady, 527 S.W.3d 511, 529 (Tex.

App.—Houston [1st Dist.] 2017, no pet.) (“Appellants fail to meet the fair notice standard because

their pleading does not include facts sufficient to support a finding of liability…”).

       B. Special Exception 1: Plaintiff has not pled all elements of his negligence claim
          against Mi-Jack or facts in support of those claims.

       Plaintiff’s bare-bones petition fails to allege any specific facts showing Mi-Jack’s liability.

Mi-Jack specially excepts to paragraphs 8 through 10 of Plaintiff’s Second Amended Petition,

which allege a negligence claim. See Ex. 1.

       In Texas, the elements of a negligence claim are: (1) the defendant owed a legal duty to the

plaintiff, (2) the defendant breached the duty, and (3) the breach proximately caused the plaintiff’s

injury. See Nabors Drilling, U.S.A., Inc. v. Escoto, 288 S.W.3d 401, 404 (Tex. 2009).

       With respect to the first element (duty), Plaintiff fails to identify which legal duty or duties

Mi-Jack allegedly owed him, and fails to identify the source of any alleged duty or duties. With

respect to elements two and three (breach/damages/causation), Plaintiff fails to plead sufficient



                                                  2
     Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 3 of 14




facts in support of those elements. Instead, Plaintiff asserts in conclusory fashion that Mi-Jack

“breached its duty to Plaintiff.” Id. at ¶ 9.

        Similarly, Plaintiff asserts that Mi-Jack breached the unspecified duty by failing to “act in

accordance with the appropriate standard of care” and “failing to act in a reasonably prudent

manner.” Id. at ¶ 9. Again, entirely absent are allegations and corresponding facts that detail: (1)

what the applicable objective standard of care, i.e., legal duty, is; and (2) which specific actions of

Mi-Jack fell below that applicable standard of care.

        Accordingly, Plaintiff should be required to plead, with corresponding factual support: (1)

what specific legal duty or duties Mi-Jack owed Plaintiff, and the corresponding source(s); and (2)

the facts supporting his claim that Mi-Jack breached that duty or duties. If Plaintiff cannot replead

adequately, the claim should be struck.

        C. Special Exceptions 2-5: Plaintiff has not pled all elements of his products liability
           claim against Mi-Jack or facts in support of that claim.

        Plaintiff’s petition also fails to properly plead his products liability claim. Mi-Jack specially

excepts to paragraphs 11 through 16 of Plaintiff’s Second Amended Petition. See Ex. 1.

        Plaintiff’s petition contains nothing more than boilerplate allegations of defective design,

defective manufacturing, inadequate warning and instructions for use, and failure to conform to

“defendant’s express warranties, implied warranties and/or Defendant’s factual representations.”

Id. at ¶ 16.

        In Texas, the elements of product liability claim alleging a design defect are: (1) the product

was defectively designed so as to render it unreasonably dangerous, (2) a safer alternative design

existed, and (3) the defective design was a producing cause of the plaintiff’s injury.           Timpte

Industries, Inc. v. Gish, 286 S.W.3d 306, 311 (Tex. 2009).


                                                   3
     Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 4 of 14




       The elements of a product liability claim based on a manufacturing defect are: (1) there

was a product defect, (2) that existed at the time the product left the manufacturer’s hands, (3) the

defect made the product unreasonably dangerous, and (4) the defect was a producing cause of

plaintiff’s injury. Gharda USA, Inc. v. Control Solutions, Inc., 464 S.W.3d 338, 352 (Tex. 2015).

       The elements of a products liability claim arising out of a marketing defect are: (1) a risk

of harm was inherent in the product or might arise from the intended or reasonably anticipated use

of the product, (2) the supplier of the product knew or reasonably could foresee the risk of harm

at the time the product was marketed, (3) the product had a marketing defect, (4) the lack of

instructions or warnings rendered the product unreasonably dangerous to the ultimate user or

consumer of the product, and (5) the failure to warn or instruct caused the plaintiff’s injuries.

Ranger Conveying & Supply Co. v. Davis, 254 S.W.3d 471, 480 (Tex. App.—Houston [1st Dist.]

2007, pet. denied).

       Plaintiff fails to plead facts in support of the elements of his products liability claim.

Plaintiff fails to specify or plead any facts establishing or identifying (1) the design, manufacturing,

or marketing defect he is alleging, (2) the safer alternative design(s) that allegedly existed, (3) that

the alleged defect rendered the crane unreasonably dangerous, (4) that the alleged defect was a

producing cause of Plaintiff’s injury, (4) that a risk of harm was inherent in the crane or might

arise from the intended or reasonably anticipated use of the crane, (5) that Mi-Jack knew or

reasonably could foresee the risk of harm at the time the product was marketed, and (6) that the

lack of instructions or warnings rendered the crane unreasonably dangerous.

       Plaintiff also fails to plead facts in support of his claim that the crane “failed to conform to

defendant’s express warranties, implied warranties, and/or Defendant’s factual representations.”

See Exhibit 1 at ¶ 16.

                                                   4
    Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 5 of 14




                                        IV.          Conclusion

       Plaintiff has failed to plead all necessary elements of his claims against Mi-Jack and has

failed to plead sufficient facts in support of those claims. For these reasons, Mi-Jack respectfully

requests that this Court grant these special exceptions.



                                                      Respectfully submitted,

                                                      AHMAD, ZAVITSANOS, ANAIPAKOS,
                                                      ALAVI & MENSING, P.C.

                                                      /s/ Rey Flores
                                                      John Zavitsanos
                                                      Texas Bar No. 22251650
                                                      Rey Flores
                                                      Texas Bar No. 24068777
                                                      Hilary S. Greene
                                                      Texas Bar No. 24050688
                                                      1221 McKinney, Suite 2500
                                                      Houston, Texas 77010
                                                      Telephone: 713.655.1101
                                                      Facsimile: 713.655.0062
                                                      jzavitsanos@azalaw.com
                                                      rflores@azalaw.com
                                                      hgreene@azalaw.com

                                                      ATTORNEYS FOR DEFENDANT
                                                      MI-JACK PRODUCTS, INC.




                                                 5
    Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 6 of 14




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of May 2021, a true and correct copy of the above and
foregoing document was served on the following counsel of record by e-mail transmission:

       Husein Hadi
       Jamil Thomas
       Carnegie H. Mims, III
       Sedrick Stagg
       Seve Thomas
       The Hadi Law Firm, PLLC
       7100 Regency Square Boulevard, Suite 140
       Houston, Texas 77036
       litigation@thehadilawfirm.com

                                                    /s/ Rey Flores
                                                    Rey Flores




                                                6
    Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 7 of 14




                                        NO. CV21-04-0136

  SAMUEL ESPINAL OSMAR                             §                IN THE DISTRICT COURT
  Plaintiff,                                       §
                                                   §
                                                   §                506th JUDICIAL DISTRICT
  V.                                               §
                                                   §
  4-2 MANUFACTURING TEXAS, LLC                     §
  D/B/A EAST TEXAS PRECAST                         §
  Defendant.                                       §           OF WALLER COUNTY, TEXAS


         PLAINTIFF’S SECOND AMENDED PETITION WITH REQUEST FOR
                              DISCLOSURES

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, SAMUEL OSMAR ESPINAL, hereinafter called Plaintiff, complaining

of and about MI-JACK PRODUCTS INC., hereinafter called Defendant, and for cause of action

show unto the Court the following:

                           DISCOVERY CONTROL PLAN LEVEL

       1.      Pursuant to Rule 190.4 of the Texas Rules of Civil Procedure Plaintiff intends that

discovery be conducted under a Level 2 Discovery Control Plan.

                                   PARTIES AND SERVICE

       2.      Plaintiff, SAMUEL OSMAR ESPINAL, is an individual who resides in

Hempstead, Texas.

        3.     Defendant, MI-JACK PRODUCTS INC., is a Foreign for profit corporation

licensed to do business in the state of Texas, and service of process on the Defendant may be

effected pursuant to article 2.11(A) of the Texas Business Corporation Act, or its successor statute,

sections 5.201 and 5.255 of the Texas Business Organizations Code, by serving the registered

agent of the corporation, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service
                                                  1
                                                                                              Exhibit
                                                                                                        exhibitsticker.com




                                                                                                 1
                                                                                                  1
     Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 8 of 14




Company, at 211 E. 7th Street, Suite 620, Austin, Texas 78701, its registered office. Service of

said Defendant as described above can be effected by personal delivery.

                                 JURISDICTION AND VENUE

          4.   The subject matter in controversy is within the jurisdictional limits of this court.

          5.   This court has jurisdiction over the parties because Defendant MI-JACK

PRODUCTS INC. is located in the State of Texas and conducts business in Texas.

          6.   Venue in Waller County is proper in this cause under Section 15.002(a)(1) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or omissions

giving rise to this lawsuit occurred in this county.

                                              FACTS

          7.   On April 23, 2019, Plaintiff was on the worksite for 4-S MANUFACTURING

TEXAS, LLC D/B/A EAST TEXAS PRECAST CO., LTD. when the crane operator was placing

a bar on top of a commercial truck. The crane in question was procured, maintained and/or

manufactured by Defendant MI-JACK PRODUCTS INC. The chain snapped on the crane causing

the bar to fall and hit the Plaintiff which caused the Plaintiff to be pushed under a car. As a result

of this accident, Plaintiff sustained serious personal injuries for which he had to seek the care of

medical professionals.

                          PLAINTIFF’S CLAIM OF NEGLIGENCE

          8.   Plaintiff incorporates all preceding paragraphs by reference as if set forth in full

herein.

          9.   Defendant failed to act in accordance with the appropriate standard of care, causing

Plaintiff to suffer personal injuries. Defendant knew or reasonably should have known of the

danger of its actions and breached its duty to Plaintiff by failing to act in a reasonably prudent
                                                   2
     Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 9 of 14




manner.

        10.     All of the foregoing acts and omissions on the part of the Defendant constitute a

direct and proximate cause of the injuries suffered and damages incurred by Plaintiff.

   PLAINTIFF’S CLAIM OF STRICT LIABILITY – PRODUCT DEFECT AGAINST
                        MI-JACK PRODUCTS INC.

        11.    Plaintiff incorporates herein by reference the averments of the preceding

paragraphs as through fully set forth herein.

        12.    At all times relevant, Defendant MI-JACK PRODUCTS INC. was engaged in the

business of designing, manufacturing and delivering for use the crane which malfunctioned and

caused Plaintiff’s injuries and damages.

        13.    At all times relevant, Defendant, MI-JACK PRODUCTS INC. knew or should have

known the crane was defective and unreasonably dangerous when put to ordinary and foreseeable

use and despite its knowledge, placed the product in the stream of commerce with the purpose and

intention that it be installed on the premises and used by ordinary users and consumers, including

Plaintiff.

        14.    At all times relevant, there existed one or more safer alternative designs that were

economically and technologically feasible, any one of which would have prevented or reduced the

risk of malfunction, freefall, and other sudden, erratic, violent, and/or abnormal movement, and

thus the Plaintiff’s injuries and damages.

        15.    The agent and/or representative of 4-S MANUFACTURING TEXAS, LLC D/B/A

EAST TEXAS PRECAST CO., LTD. used the crane in a manner intended by, reasonably

foreseeable to and/or recommended by Defendant MI-JACK PRODUCTS INC.

        16.    At the time of the incident, the crane was supplied by Defendant, MI-JACK


                                                 3
    Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 10 of 14




PRODUCTS INC., the crane was defective and unreasonably dangerous in at least the following

ways:

                    a. It was defectively designed;

                    b. It was defectively manufactured;

                    c. It failed to contain adequate warning and instructions for use; and

                    d. It failed to conform to defendant’s express warranties, implied warranties

                       and/or Defendant’s factual representations.

                DAMAGES FOR PLAINTIFF SAMUEL OSMAR ESPINAL

        17.    As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, SAMUEL OSMAR ESPINAL, was caused to suffer personal injuries, and to incur the

following damages:

               A.      The physical pain and mental anguish in the past and future;

               B.      The reasonable and necessary costs for medical care and treatment,
                       including doctors, hospitals, nurses, medicines, and other services and
                       supplies in the past and future;

               C.      Physical impairment in the past and future;

               D.      The physical pain and suffering in the past and future;

               E.      Physical disfigurement in the past and future; and

                                       NOTICE OF USE

        18.    Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant is hereby

notified that Plaintiff intends to use all documents produced by Defendant in response to written

discovery in pretrial proceedings and trial. Defendant is required to assert any objection to the

authenticity of any document Plaintiff produces within ten days of its production.



                                                 4
    Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 11 of 14




                               REQUEST FOR DISCLOSURES

       19.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff requests that

each and every Defendant disclose, the information and material described in Rule 194.2 within

thirty (30) days of after the filing of the first answer or general appearance, the information and

material described in Rule 194.2.

                  STATEMENT REGARDING MONETARY RELIEF SOUGHT

       20.     Under the Texas Rules of Civil Procedure 47 (c), Plaintiff seeks monetary relief

over $250,000.00 but less than $1,000,000 including damages of any kind, penalties, costs,

expenses, pre-judgement interest, and judgement for all other relief to which Plaintiff is justly

entitled. Plaintiff expressly reserves the right to amend this damage calculation as discovery

progresses.

                       DESIGNATED E-SERVICE EMAIL ADDRESS

       21.     The following is the undersigned attorney’s designated e-Service email address for

all e- served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P. 21(f)(2) & 21a:

Litigation@TheHadiLawFirm.com. This is the undersigned’s only e-Service email address, and

service through any other email address will be considered invalid.

                           REQUEST FOR DEPOSITION DATES

       22.     Pursuant to Rule 199 of the Texas Rules of Civil Procedure, Plaintiff requests that

each and every Defendant disclose, within fifty (50) days of service of this request, dates that

Defendant is available for Plaintiff to take Defendant’s deposition.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, SAMUEL OSMAR ESPINAL,

respectfully prays that the Defendant be cited to appear and answer herein, and that upon a final
                                                 5
    Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 12 of 14




hearing of the cause, judgment be entered for the Plaintiff against Defendant for damages in an

amount within the jurisdictional limits of the Court together with pre-judgment interest at the

maximum rate allowed by law; post-judgment interest at the legal rate, costs of court; and such

other and further relief to which the Plaintiff may be entitled at law or in equity.

                                               Respectfully submitted,

                                               THE HADI LAW FIRM, PLLC


                                               By:
                                               Husein Hadi
                                               Texas Bar No. 24067641
                                               Jamil Thomas
                                               Texas Bar No. 24066914
                                               Carnegie H. Mims, III
                                               Texas Bar No. 24046448
                                               Sedrick Stagg
                                               Texas Bar No. 24102815
                                               Seve Thomas
                                               Texas Bar No. 24115145
                                               7100 Regency Square Boulevard, Suite 140
                                               Houston, Texas 77036
                                               Telephone: (832) 433-7977
                                               Facsimile: (855) 423-4529
                                               litigation@thehadilawfirm.com
                                               Attorneys for Plaintiff

                    PLAINTIFFS HEREBY DEMAND TRIAL BY JURY

                                  DATE FILED: May 13, 2021




                                                  6
    Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 13 of 14



                                 CAUSE NO. CV21-04-0136

  SAMUEL ESPINAL OSMAR                           §                  IN THE DISTRICT COUR
    Plaintiff,                                   §
                                                 §
  v.                                             §                    WALLER COUNTY, TE
                                                 §
  4-2 MANUFACTURING TEXAS,                   LLC §
  D/B/A EAST TEXAS PRECAST                       §
     Defendant.                                  §                     506TH JUDICIAL DIST


             ORDER ON DEFENDANT MI-JACK’S SPECIAL EXCEPTIONS
                 TO PLAINTIFF’S SECOND AMENDED PETITION


       The Court has considered Defendant Mi-Jack Products, Inc.’s (“Mi-Jack”) Special

Exceptions to Plaintiff’s Second Amended Petition and rules as follows:

Special Exception No. 1 (Negligence): Second Amended Petition ¶¶ 8-10

To properly plead negligence, Plaintiff must plead: (1) the specific legal duty or duties he alleges
Mi-Jack owed him, and the legal bases for those duties; and (2) facts in support of his claim that
Mi-Jack breached those legal duties.


_____ SUSTAINED                _____ OVERRULED


Special Exception No. 2 (Design Defect): Second Amended Petition ¶¶ 11-16

To properly plead a design defect product liability claim, Plaintiff must plead: (1) that the product
was defectively designed so as to render it unreasonably dangerous, (2) that a safer alternative
design existed, and (3) that the defective design was a producing cause of the plaintiff’s injury;
and facts supporting each of the above elements.


_____ SUSTAINED                _____ OVERRULED

Special Exception No. 3 (Manufacturing Defect): Second Amended Petition ¶¶ 11-16

To properly plead a manufacturing defect product liability claim, Plaintiff must: (1) identify a
product defect, (2) that existed at the time the product left the manufacturer’s hands, (3) that made
the product unreasonably dangerous, and (4) that was a producing cause of plaintiff’s injury; and
facts supporting each of the above elements.
    Case 4:21-cv-01792 Document 1-7 Filed on 06/02/21 in TXSD Page 14 of 14



_____ SUSTAINED                _____ OVERRULED


Special Exception No. 4 (Marketing Defect): Second Amended Petition ¶¶ 11-16

To properly plead a marketing defect product liability claim, Plaintiff must plead: (1) that a risk of
harm was inherent in the product or might arise from the intended or reasonably anticipated use of
the product, (2) that the supplier of the product knew or reasonably could foresee the risk of harm
at the time the product was marketed, (3) that the product had a marketing defect, (4) that the lack
of instructions or warnings rendered the product unreasonably dangerous to the ultimate user or
consumer of the product, and (5) that the failure to warn or instruct caused the plaintiff’s injuries;
and facts supporting each of the above elements.


_____ SUSTAINED                _____ OVERRULED


Special Exception No. 5 (Warranties and Factual Representations): Second Amended Petition
¶¶ 11-16

Plaintiff must plead facts in support of his claim that crane failed to conform to Mi-Jack’s express
warranties, implied warranties, and/or Mi-Jack’s factual representations.


_____ SUSTAINED                _____ OVERRULED



SIGNED this _____ day of _______________, 2021.


                                                        _________________________________
                                                        HON. GARY W. CHANEY
                                                        506th DISTRICT COURT




                                                  2
